Citation Nr: 0513779	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to increased evaluation of residuals of a low 
back injury, fracture of vertebra, currently evaluated as 60 
percent disabling.

2.  Entitlement to increased evaluation of left ear 
infection, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran testified at a hearing before a decision review 
officer in October 2000.


FINDINGS OF FACT

1.  The residuals of the compression fracture of the L1 are 
manifested by ankylosing spondylitis with spinal stenosis and 
kyphosis at the thoracic spine with flexion to 45 degrees, 
extension was to 5 degrees, bilateral lateral 
flexion/rotation to 35 degrees.  The veteran is able to 
ambulate up to two blocks with a straight cane.    
 
2.  The veteran's otitis externa of the left ear left ear is 
presently characterized by itching without medical evidence 
of current infection.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5292, 5293 (2001) (2002) 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for otitis externa have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a July 2000 statement of 
the case; May 2004 and July 2004 supplemental statements of 
the case; and VCAA letters were sent in December 2003 and 
February 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The December 
2003 and February 2004 letters informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the December 2003 and February 2004 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I.  Entitlement to increased evaluation of residuals of a low 
back injury, fracture of vertebra, currently evaluated as 60 
percent disabling.

Factual Background

The service medical records show that the veteran received 
treatment for a compression fracture of the L1 following an 
injury in July 1995.  He received a disability discharge.

In September 1996 service connection was granted for 
residuals of injury to the thoraco-lumbar spine with muscle 
spasm and deformity of L1, at a 30 percent rating.  

A VA examination was conducted in April 1998.  X-rays showed 
an old compression fracture of the L1with fusion.  The 
diagnosis was status post old compression fracture of the L1 
and rule out ankylosing spondylitis.

A May 1998 RO decision increased the evaluation of residuals 
of low back injury with fracture of vertebra to 50 percent 
disabling.  

VA treatment records from June 1998 through January 2004 show 
treatment for the veteran's back disability at the pain 
clinic, rheumatology clinic, and by outpatient treatment.  

A VA examination was conducted in June 1999.  At that time 
the veteran reported intermittent low back pain, with periods 
of flare-up at night and in the morning.  On examination, 
there was forward flexion to 40 degrees, extension to 0 
degrees, bilateral and lateral flexion to 30 degrees, and 
bilateral lateral rotation to 25 degrees.  The range of 
motion was severely painful on all directions.  There was 
markedly tender paraspinal muscles bilaterally at the 
thoraco-lumbar spine.  The diagnosis was status post old L1 
compression fracture, ankylosing spondylitis, and spinal 
stenosis of the thoracic spine secondary to degenerative 
joint disease.  

The veteran was seen at a VA outpatient clinic in July 1999.  
An MRI showed an old anterior compression fracture of the L1 
vertebral body with approximately a one-third reduction in 
the body height anteriorly.  There was a mild kyphotic 
angulation centered on that level.  There was no retropulsion 
of material into the canal and there was no central or 
forminal stenosis at that level.  There were signal changes 
consistent with disc calcification at the T11-12 and L1-2 
levels.  There was also multi-level lumbar disc desiccation.  
At L2-3, L3-4, and L4-5, there was no central or foraminal 
stenosis.  A L5-S1 there was a left-sided herniated nucleus 
pulposus (HNP) that extended into the proximal aspect of the 
foramen.  There was no compression of the exiting left L5 
nerve root.  It was noted that although there was a fat plane 
between the left-sided HNP and the left S1 nerve root, there 
was some posterior displacement of the left S1 nerve root in 
its immediately extradural portion.  The conus was normal in 
position and signal intensity.  There was ankylosis of the 
facet joints at the L2-3, L3-4, and L4-5 levels.  There was 
also calcification of the ligamenta flava at those levels.  
There was also abnormal signal in the region of the 
interspinous ligaments suspicious for calcification.  The 
changes were consistent with ankylosing spondylitis.  The 
impression was old compression fracture of the L1 vertebral 
body without evidence of central or foraminal stenosis.  

An August 1999 VA neurology clinic note contains an 
assessment of newly diagnosed ankylosis and severe back pain.

A May 2000 letter from the veteran's VA primary care doctor 
indicates that the veteran complained of severe chronic pain, 
primarily in the center of his back down to his buttocks.  
The pain was worse on the left side with recent shooting 
pains to the left lower extremity.  The pain was worse in the 
morning.  It was noted that the veteran was not a candidate 
for surgery due to ankylosing spondylitis of the spine, and 
could only be treated with conservative management.  X-rays 
of the lumbar spine revealed old compression fracture of the 
vertebral body of L1.  Syndesmophyte formation and 
calcification of the interspinous ligaments were consistent 
with ankylosing spondylitis.  MRI of the spine from July 1999 
showed old compression fracture of the L1 vertebral body 
without evidence of central or foraminal stenosis.  Left 
sided herniated nucleus pulposus at L5-S1.  Changes were 
highly suspicious for ankylosing spondylitis.  It was noted 
that the veteran's diagnosis was chronic mechanical lower 
back pain secondary to old compression fracture at L1, 
ankylosing spondylitis, and thyrotoxicosis.  

A July 2000 VA neurology clinic note indicates that the 
veteran complained of low back pain radiating to his left 
leg, and numbness.  He had no bowel or bladder incontinence.  
He had gross motor strength 5/5 in the bilateral lower 
extremities.  There was decreased sensation along the entire 
left lateral leg up to the ankle.  Deep tendon reflexes were 
1+ bilaterally.  The assessment was ankylosing spondylitis, 
old compression fracture L1 body.

An August 2000 MRI report of the cervical spine showed mild 
congenital narrowing of the canal, due to short pedicles, and 
mild superimposed multilevel posterior degenerative change.

A September 2000 letter from the veteran's VA primary care 
doctor indicates that the veteran complained of progressive 
and persistent pain primarily in the center of his back, 
radiating down to his buttocks and lower extremities.  The 
pain was worse on the left side of the body with shooting 
pains to the left lower extremity.  It was noted that the 
veteran's pain never went away completely.  The veteran had 
stooped posture, and was not able to straighten his back due 
to an ankylosing spondylitis of the spine.  In addition, he 
could not lie down flat on his back or abdomen.  His 
condition had deteriorated during the past year.  It was 
noted that spinal X-rays of the lumbar spine revealed old 
compression fracture of the vertebral body of L1.  There was 
syndesomphyte formation and calcification of the interspinous 
ligaments, which were consistent with ankylosing spondylitis.  
MRI of the spine revealed old compression fracture of the L1 
vertebral body without evidence of central or foraminal 
stenosis, left sided herniated nucleus pulposus at L5-S1, and 
changes consistent with ankylosing spondylitis.  A diagnosis 
of chronic mechanical lower back pain secondary to old 
compression fracture L1 and ankylosing spondylitis was given.

At the October 2000 Decision Review Officer hearing, the 
veteran testified in relevant part that he had weekly 
acupuncture treatments for the pain in his back.  He rated 
his pain as a 7 to 8 on a scale of 1 to 10.  

A May 2001 RO decision increased the evaluation for residuals 
of low back injury with fracture of vertebra to 60 percent 
disabling.  

A VA examination was conducted in January 2002.  At that time 
the veteran complained of intermittent neck pain and low back 
pain.  He had flare-ups during damp weather, prolonged 
standing, and ambulation.  He used a lumbosacral corset when 
in pain, and a straight cane at times.  He was able to 
ambulate with and without a straight cane up to one to two 
blocks until he needed rest.  He had cervical spine full 
forward flexion, limited extension and bilateral lateral 
flexion/rotation to 20 degrees secondary to pain and 
stiffness.  He had lumbosacral spine forward flexion to 40 
degrees with pain, extension to 0 degrees, and bilateral 
lateral flexion/rotation to 20 degrees with pain.  He was 
limited by pain and lack of endurance.  He had tenderness at 
the bilateral lumbosacral paraspinals, on the left more than 
the right.  He had stiff antalgic kyphotic posture, and 
general hyporeflexia.  A December 2001 MRI of the lumbosacral 
spine showed L1 compression fracture, left sided herniated 
nucleus pulposus at L5-S1 and forminal consistent with 
ankylosing spondylitis.  The diagnosis was residuals after 
old L1 compression fracture, degenerative disc 
disease/degenerative joint disease and ankylosing spondylitis 
of the spine, and spinal canal stenosis.  

In September 2002 the RO, in part, granted entitlement to a 
total rating for compensation purposes based on individual 
unemployability.

Letters dated June 2003, October 2003, and December 2003 from 
a private physician indicate that the veteran reported a past 
history of compression fracture at T12 and L1, with partial 
relief through physiotherapy and acupuncture.  The veteran 
was seen for recurrent backache and was prescribed 
medication.

A November 2003 private treatment report indicates that the 
veteran reported a history of a fall, and indicated that he 
sustained a fracture at L5 and T12.  It was indicated that 
the veteran was prescribed pain medication. 

A January 2003 VA MRI of the lumbar spine showed anatomic 
alignment of the lumbar spine.  The conus was normally paced 
at T12.  There was no abnormal signal.  There were 
compression fractures involving the L1, and to a lesser 
extent, the L4 and L5 vertebral bodies.  There was 
approximately 30 to 40 percent decrease in vertebral body 
height at L1.  There was also evidence of bony ankylosis, 
particularly at the facet joints throughout the visualized 
lumbar spine, consistent with the history of ankylosing 
spondylitis.  At the L2-3 level, there was no focal disc 
herniation or protrusion.  At the L3-4 level, there was facet 
ankylosis without significant canal or foraminal stenosis.  
At the L4-5 level, there was a minor diffuse disc bulge.  The 
bony ankylosis encroached upon the foramen, and there was 
mild foraminal stenosis, particularly on the left side.  At 
the L5-S1 level, there was minor diffuse disc bulge.  There 
was facet joint hypertrophy and ankylosis, which caused 
bilateral foraminal stenosis.  No paravertebral soft tissue 
abnormality was seen.  The impression was diffuse ankylosis; 
and evidence of foraminal stenosis, particularly at L4-5, and 
on the left side and bilaterally at L5-S1.

A VA examination was conducted in March 2004.  At that time 
it was reported that the veteran was under acupuncture 
treatment twice a week.  The veteran reported low back pain 
with radiation to the left lower extremity, and neck pain.  
He described the pain as sharp, with variable duration, and 
variable intensity.  Flare-ups were precipitated by prolonged 
sitting, standing, or ambulation.  He reported intermittent 
numbness in the left lower extremity.  He walked with a 
straight cane, and used a lumbosacral corset at night.  He 
could only walk two blocks, and was unsteady at times.  He 
was able to complete his daily activities independently.  

On examination, the veteran had markedly stiff posture with 
thoracic kyphosis.  He had cervical spine full forward 
flexion, with pain at the end.  He had cervical spine 
extension to 15 degrees, with pain at greater than 10 
degrees.  There was bilateral lateral flexion/rotation to 25 
degrees.  There was lumbosacral spine forward flexion to 45 
degrees, with pain on motion greater than 40 degrees.  
Lumbosacral spine extension was to 5 degrees, with pain.  
Bilateral lateral flexion/rotation of the lumbosacral spine 
was to 35 degrees, with pain on motion greater than 30 
degrees.  Pain was increased with repetitive movements.  
There was tenderness from the neck down the spine, at the 
spinal processes and paraspinals.  The neurological 
examination was negative.  Vertebral fractures were not an 
issue.  A December 2002 co-axial tomography of the 
lumbosacral spine showed diffuse ankylosis with spinal canal 
stenosis, mostly at L4-5 and L5-S1 levels.  The diagnosis was 
ankylosing spondylitis with spinal stenosis at cervical and 
lumbosacral spine, and kyphosis at the thoracic spine. 

A June 2004 statement from the veteran's VA primary care 
physician indicates that the veteran had a history of 
ankylosing spondylosis, chronic low back pain, lumbosacral 
spondylosis, and was treated with oral pain management and 
acupuncture.  A January 2003 MRI of the lumbar spine showed 
L1 compression fracture as well as new compression fractures 
of L4 and L5, to a lesser extent.  It was noted that oral 
narcotics as well as acupuncture provided short-term pain 
relief.  

Analysis

The veteran filed his claim for an increased rating on April 
28, 1999.  The provisions of VA's Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome were 
revised, effective September 23, 2002, and other amendments 
of the Schedule, addressing disabilities of the spine, were 
made effective September 26, 2003.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. Part 4, § 4.40 (2004).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2004).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206- 07 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (vertebra, 
fracture of, residuals) (in effect prior to September 23, 
2002), a 100 percent rating is appropriate when there are 
residuals of a fracture of the vertebra, resulting in the 
veteran either being bedridden or requiring long leg braces.  
A 60 percent rating is warranted for residuals of a fractured 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast).  Otherwise, residuals of 
a fractured vertebra should be rated in accordance with 
definite limited motion or muscle spasm, adding a separate 10 
percent rating for demonstrable deformity of vertebral body.  
In addition, a "Note" under Diagnostic Code 5285 provides 
that under both ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (spine, 
complete bony fixation (ankylosis of)) (in effect prior to 
September 23, 2002), a 60 percent rating is assigned for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is assigned for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (spine, 
limitation of motion of, lumbar) (in effect prior to 
September 23, 2002), severe limitation of motion warrants a 
40 percent evaluation, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation, and slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome) (in effect prior to September 23, 2002), a 
maximum 60 percent rating is warranted for intervertebral 
disc syndrome, and such is given when the condition is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  A 40 percent is 
warranted when the intervertebral disc syndrome is severe, 
with recurring attacks, and intermittent relief.  A 20 
percent is warranted with moderate recurring attacks.  

The regulations regarding intervertebral disc syndrome were 
revised, effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R.  § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293, a maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent rating is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 until 
September 26, 2003).

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, a back disability is evaluated under the General 
Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Disease and Injuries of 
the Spine, Diagnostic Code 5243 (intervertebral disc 
syndrome), effective September 26, 2003, the following 
ratings will apply, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar to 30 degrees or less, 
or when there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  Fifth, for VA compensation 
purposes, "unfavorable ankylosis" is a condition in which 
the entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Sixth, 
VA is to separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, intervertebral disc 
syndrome is evaluated as such: a 40 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a, The Spine.

Under the old criteria, the veteran was rated under 
Diagnostic Codes 5285 and 5286.  The veteran does not warrant 
the next highest rating (100 percent) under Diagnostic Code 
5285 because the evidence of record does not show that the 
veteran was bedridden or required long leg braces.  The 
January 2002 and March 2004 VA examinations showed that the 
veteran walked with a straight cane, and used a lumbosacral 
corset at night.  He was able to ambulate up to two blocks 
until he needed rest.  The March 2004 evaluation showed that 
he was able to complete his daily activities independently.  

The veteran does not warrant the next highest rating (100 
percent) under Diagnostic Code 5286.  The evidence of record 
does not show that the veteran has complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement.  In this regard, the evidence shows that 
the veteran has ankylosing spondylitis of the spine.  
However, the January 2002 VA examination indicates that the 
veteran had limited range of motion in his spine.  The March 
2004 VA examination showed that the veteran had a markedly 
stiff posture with thoracic kyphosis.  However, he did have 
motion of the lumbosacral spine with flexion to 45 degrees, 
extension was to 5 degrees, bilateral lateral 
flexion/rotation to 35 degrees. 

The veteran was also rated under Diagnostic Code 5292, 
limitation of motion of the spine.  The maximum available 
rating under Diagnostic Code 5292 is 40 percent.  Throughout 
the appeal period, the veteran has been receiving a rating of 
60 percent.   Therefore, under Diagnostic Code 5292 the 
veteran cannot receive a higher rating than the one he is 
currently receiving.

The veteran was rated under the old criteria for Diagnostic 
Code 5293, intervertebral disc syndrome.  The maximum 
available rating under Diagnostic Code 5293 prior to 
September 23, 2002, was 60 percent, the rating the veteran is 
currently receiving.  Therefore, the veteran cannot receive a 
higher rating than the one he is currently receiving for the 
period from April 28, 1999 (the date of the veteran's claim 
for an increased rating) to September 22, 2002, under the 
"old" Diagnostic Code 5293. 

Under the revised Diagnostic Code 5293, for the period of 
September 23, 2002 to September 25, 2003, a spine disability 
is to be rated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.26 (combined rating tables) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The maximum available rating under this 
Diagnostic Code is 60 percent, the rating the veteran is 
currently receiving.  

As for a separate rating for neurological manifestations, the 
Board finds that a separate rating is not warranted.  The 
December 2000 VA neurology progress note indicates that the 
veteran complained of diffuse pain in his back, leg, arm, and 
neck.  The examiner stated that the normal neurological exam 
and MRI ruled out a neurologic nature of the pain, rather it 
seemed that the pain was from bone and joint due to 
ankylosing spondylitis.  In the March 2004 VA examination, it 
was indicated that the neurological examination was negative.  
Additionally, the Board finds that the veteran's chronic 
orthopedic manifestations are included in the current 60 
percent rating.  Therefore, the veteran cannot receive a 
higher rating than the one he is currently receiving for the 
period from September 22, 2002 to September 25, 2003, under 
the "interim" Diagnostic Code 5293. 

Under the most current criteria for rating intervertebral 
disc syndrome, now Diagnostic Code 5243, effective September 
26, 2003, disabilities of the spine are to be evaluated under 
the General Rating Formula for Disease and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  Currently, the veteran is 
receiving a 60 percent rating for his service-connected low 
back disability.  Under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the maximum 
available rating is 60 percent.  Therefore, the veteran 
cannot receive a higher rating under this code provision for 
the period from September 26, 2003 to the present.  

As to a higher rating under the General Rating Formula for 
Disease and Injuries of the Spine, the veteran does not 
warrant the next highest rating (100 percent) under this 
formulation for the period from September 26, 2003 to the 
present.  A 100 percent rating under this formulation 
requires the presence of unfavorable ankylosis of the entire 
spine.  The evidence of record does not show that the veteran 
has had unfavorable ankylosis of the entire spine at any 
point during the appeal period.  The March 2004 VA 
examination diagnosed ankylosing spondylitis with spinal 
stenosis at cervical and lumbosacral spine and kyphosis at 
the thoracic spine.  However, the March 2004 VA examination 
indicates that the veteran had range of motion in his spine 
as previously discusses, although the Board notes that the 
range of motion is limited.  Additionally, Note 1 of this 
formulation directs that any associated objective neurologic 
abnormalities are to be evaluated separately under an 
appropriate diagnostic code.  As mentioned above, in the 
March 2004 VA examination, it was indicated that the 
neurological examination was negative for neurologic 
abnormalities.  Taking into account all of the evidence, the 
Board finds that the veteran's service-connected low back 
disability does not warrant a rating in excess of 60 percent. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the veteran's service-connected low back 
disability must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

II.  Increased evaluation of left ear infection, currently 
evaluated as 10 percent disabling

Factual Background

Historically, service connection was granted for chronic 
infection of the left ear, at a 10 percent rating.  This 
decision was based on a June 1996 VA examination that showed 
an inflamed and itchy left ear canal.

A June 1999 VA ear disease examination indicates that the 
veteran had itchiness of the ears.  On examination, the 
auricle was normal, there was dry skin in the ear canals, 
flakes, otitis externa, the tympanic membrane was dull and 
dusky colored, and there was no tympanum pathology.  There 
was no evidence of cholesteatoma in the mastoids.  No active 
ear disease was present.  There were no infections of the 
middle or inner ear.  The diagnosis was bilateral 
sensorineural hearing loss.  

A June 1999 VA audio examination indicates that there was 
high frequency sensorineural hearing loss, asymmetric at 4 
KHz.  Speech recognition scores were considered to be good.  
There was no evidence of left ear perforation at the time of 
the examination.  Hearing loss appeared to be unrelated to 
the veteran's history of ear infection.  It was noted that 
the high frequency hearing loss was more likely than not a 
result of military noise exposure.  

At the October 2000 Decision Review Officer hearing, the 
veteran testified in relevant part that his left ear itched 
all the time, and he had a ringing noise in the ear.  He 
stated that once in awhile he had pain in his ear.

A July 2002 VA examination indicates that the veteran had 
normal ears.  

A March 2004 VA ear disease examination indicates that the 
veteran's auricle was normal, external canal was normal, the 
tympanic membranes were intact bilaterally, the tympanum was 
normal, the mastoids were normal, and there was no ear 
infection present.  No current ear infection was diagnosed.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 10 percent rating for the veteran's 
service-connected left ear infection in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.87, Diagnostic Code 6210.  . Diagnostic Code 
6210 provides for the evaluation of otitis externa.  
Swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment warrants a 10 
percent rating.  This is the maximum available rating under 
this code.    

The March 2004 VA ear disease examination indicates that the 
veteran's auricle was normal, external canal was normal, the 
tympanic membranes were intact bilaterally, the tympanum was 
normal, the mastoids were normal, and there was no ear 
infection present.  No current ear infection was diagnosed.  
Likewise, a July 2002 VA examination indicates that the 
veteran had normal ears, and a June 1999 VA ear disease 
examination indicates that there were no infections of the 
middle or inner ear.

As noted above, a 10 percent evaluation is the maximum 
schedular evaluation available for service-connected otitis 
externa.  Based on the evidence of record, the Board finds 
that the veteran's service-connected left ear 
infections/otitis externa is, at present, essentially 
asymptomatic.  Accordingly, an evaluation in excess of 10 
percent is not in order.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).

In this regard, there is no evidence demonstrating that his 
left ear infection causes a significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or that it necessitates 
frequent periods of hospitalizations so as to warrant an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  The 
Board observes that during his recent VA examination, no 
significant findings were made which showed significant or 
marked interference with daily activities beyond the 10 
percent rating currently in effect.  Also, the veteran has 
not undergone frequent periods of hospitalizations for his 
right thigh disability.  Therefore, the Board has determined 
that referral of this case for extra- schedular consideration 
is not in order.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the veteran's left ear infections must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to increased evaluation or residuals of a low 
back injury, fracture of vertebra is denied.

Entitlement to increased evaluation of left ear infection is 
denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


